Citation Nr: 0309431	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  01-04 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had duty in the Reserve from October 1974 to 
August 1982 and from March 1987 to July 1999; due to the 
decision in this case, there is no need to obtain additional 
information regarding the veteran's Reserve duty as to this 
issue.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Winston-Salem, North Carolina Regional 
Office (RO).

Additionally, while an appeal had been perfected as to the 
issue of entitlement to service connection for postoperative 
herniated nucleus pulposus of the cervical spine, service 
connection for this disability was granted by rating decision 
of February 2001.  Therefore, that issue is no longer on 
appeal.

In February 2002, a video teleconference hearing was held 
before the undersigned who is a Veterans Law Judge rendering 
the final determination in this claim and who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing is of record.

As to the instant issue on appeal, in March 2002 and August 
2002 additional development was undertaken by the Board 
pursuant to authority granted by 38 C.F.R. § 19.9 (a)(2) 
(2002); as part of the development, additional evidence was 
received.  In the recent case, Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), 38 C.F.R. § 19.9(a)(2) was 
invalidated; however, due to the favorable decision in this 
case, there is no prejudice to the veteran regarding 
development undertaken by the Board.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for a lumbar spine disability has been 
obtained by the RO.

2.  It is at least as likely as not that the veteran's lumbar 
spine disability, currently diagnosed as degenerative joint 
disease and degenerative disc disease of the lumbar spine, is 
related to his service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, a 
lumbar spine disability, diagnosed as degenerative joint 
disease and degenerative disc disease of the lumbar spine, 
was incurred in service.  38 U.S.C.A. §§ 101, 1110, 1131, 
5103A (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 
3.304, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, in light of the favorable decision in this case, 
the Board finds that all duty to assist and to notify the 
veteran pursuant to the VCAA as to the issue of entitlement 
to service connection for a lumbar spine disability, is 
satisfied.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2002).  

The veteran's service medical records show that in February 
1992, the veteran was seen with complaints of low back pain 
after doing some lifting.  Additionally, a March 1999 Medical 
Evaluation Board proceeding indicates that the veteran 
sustained a lumbar herniated nucleus pulposus in an 
automobile accident in November 1995, during a period of 
inactive duty training, considered as having occurred during 
a period of service while entitled to base pay.  It was noted 
that initially, the veteran complained of shoulder and 
cervical pain.  However, subsequently, the veteran developed 
low back pain after the accident.  He subsequently underwent 
surgery.  

A December 1992 private treatment record shows that the 
veteran was initially seen in January 1992 with complaints of 
lower back pain for two years.  

A VA examination from March 2003 shows the veteran's claims 
file was reviewed.  The veteran's history was reported as 
falling off of a truck while on National Guard status in 
September 1991, but he did not seek treatment.  He was 
injured a second time in February 1992 during a period of 
duty in the Reserve.  He reported to sick call at that time.  
After examination, the diagnosis was lumbar radiculopathy, 
degenerative joint disease, and degenerative disc disease at 
L4-5.  The examiner's opinion was that it was at least as 
likely as not that the veteran's lumbar spine degenerative 
joint disease and degenerative disc disease were precipitated 
with the two injuries to his back with on National Guard duty 
in 1991 and 1992.

In this case, resolving all reasonable doubt in favor of the 
veteran, the Board finds that a lumbar spine disability, 
diagnosed as degenerative joint disease and degenerative disc 
disease of the lumbar spine on the March 2003 VA examination, 
was at least as likely as not incurred during a period of 
Reserve duty, either during a period of active duty training 
or inactive duty training as described by the VA examiner in 
March 2003.  As such, the Board finds that the evidence is at 
least in equipoise in this case.  Therefore, the Board finds 
that the evidence supports the veteran's claim.  38 C.F.R. 
§ 3.102 (2002).


ORDER

Service connection for a lumbar spine disability, diagnosed 
as degenerative joint disease and degenerative disc disease 
of the lumbar spine is granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

